William H. Rehnquist: We'll hear argument now in No. 02-241, Barbara Grutter v. Lee Bollinger. Mr. Kolbo.
Kirk O. Kolbo: Mr. Chief Justice and May it please the Court: Barbara Grutter applied for admission to the University of Michigan Law School with a personal right guaranteed by the Constitution that she would not have her race counted against her. That race... that the application would be considered for free from the taint of racial discrimination. The law school intentionally disregarded that right by discriminating against her on the basis of race as it does each year in the case of thousands of individuals who apply for admission. The law school defends its practice of race discrimination as necessary to achieve a diverse student body. With the loss... with the diversity that the law school is committed to ensuring and meaningful numbers or critical mass, is of a narrow kind defined exclusively by race and ethnicity. The constitutional promise of equality would not be necessary in a society composed of a single homogenous mass. It is precisely because we are a nation teeming with different races and ethnicities... one that is increasingly interracial, multiracial, that it is so crucial for our Government to honor its solemn obligation to treat all members of our society equally without preferring some individuals over others.
Sandra Day O'Connor: Well, of course, you... I mean, a university or a law school is faced with a serious problem when it's one that gets thousands of applications for just a few slots. Where it has to be selective. And inherent in that setting is making choices about what students to admit. So you have an element here that suggests that there are many reasons why a particular student would be admitted or not. And a lot of factors go into it. So how do you single this out and how are we certain that there's an injury to your client that she wouldn't have experienced for other reasons?
Kirk O. Kolbo: Well, Your Honor, first of all, race is impermissible because of the constitutional command of equality. The university is certainly free to make many different kinds of choices in selecting students. And to look for all kinds of different diversity, experiential diversity, prospective diversity without regard to race, but race because, Your Honor, of the constitutional command of equality, must be beyond the bounds--
Sandra Day O'Connor: You say that's not... it can't be a factor at all. Is that it? Is that your position that it cannot be one of many factors?
Kirk O. Kolbo: --Our view, Your Honor, is that race itself should not be a factor among others in choosing students because of the Constitution.
Sandra Day O'Connor: Well, you have some... some precedents out there that you have to come to grips with, because the Court obviously has upheld the use of race in making selections or choices in certain contexts, for instance, to remedy prior to discrimination in other contexts.
Kirk O. Kolbo: Oh, absolutely, Your Honor.
Sandra Day O'Connor: All right.
Kirk O. Kolbo: And I want to be clear about that. We are--
Sandra Day O'Connor: Well, but you are speaking in absolutes and it isn't quite that. I think we have given recognition to the use of race in a variety of settings.
Kirk O. Kolbo: --And we absolutely agree, Justice O'Connor.
Anthony M. Kennedy: Is it cause for concern with your... if you're the dean of the law school or the president in the university or the Governor of the State that minority students, particularly from the Black and Hispanic community are underrepresented by a large factor, according to their... their share of the population. Suppose you have a law school with two or three percent Hispanic and... and black students, is that a legitimate concern for the university and for the State officials?
Kirk O. Kolbo: We believe not, Your Honor, for the reason that we need to get away from the notion that there's some right number for each racial group.
Anthony M. Kennedy: So if year after year after year there's an underrepresentation, there is no cause for the State or the Government or its educational experts to be concerned whatsoever?
Kirk O. Kolbo: I wouldn't say not to be concerned, Your Honor, I think the mere fact of underrepresentation, that is that say, blacks are not represented as they are in the population is not a concern that would justify racial preferences. It certainly would justify perhaps broad social and political concerns.
Anthony M. Kennedy: Well, it's a broad social and political concern that there are not adequate members of... of the profession which is designed to protect our rights and to... and to promote progress. I would... I should think that's a very legitimate concern on the part of the State.
Kirk O. Kolbo: The current concern there, Your Honor, ought to be addressed by... by addressing the problem. If there is some reason that... that particular minority groups are not participating as fully in the fruits of our society such as being represented at the schools, we need to address those problems. But racial preferences don't address those problems.
Ruth Bader Ginsburg: Mr. Kolbo, may I call your attention in that regard to the brief that was filed on behalf of some retired military officers who said that to have an officer corps that includes minority members in any number, there is no way to do it other than to give not an overriding preference, but a plus for race. It cannot be done through a percentage plan, because of the importance of having people who are highly qualified. What is your answer to the argument made in that brief that there simply is no other way to have Armed Forces in which minorities will be represented not only largely among the enlisted members, but also among the officer cadets?
Kirk O. Kolbo: Justice Ginsburg, I don't believe we have an adequate record in this case from which to conclude that we wouldn't have representation of minorities. The military in the absence of--
Ruth Bader Ginsburg: Suppose that were true. Let's take that as the fact, would you still say nonetheless even if it's true that there will be very few, if any, minority members admitted to the military academies, still you cannot use race?
Kirk O. Kolbo: --I believe race could not be used, Your Honor. I think that other solutions could be looked addressing the problem why they are not minorities in the military. I note that the United States has not taken a position. We have the brief as Your Honor has mentioned from several individuals, the United States has not taken a position in this case, the military academies have not taken a position.
John Paul Stevens: Yes, they have, if the brief is accurate about the regulations, the academies have taken a position?
Kirk O. Kolbo: As I understand it, Justice Stevens, the briefs are filed on the behalf of individuals.
John Paul Stevens: I understand that. But they are quoting material that the academies have distributed, which indicate they do give preferences.
Kirk O. Kolbo: Well, Your Honor--
John Paul Stevens: Do you challenge the fact... that that is a matter of fact?
Kirk O. Kolbo: --We don't challenge what they say, Your Honor. We're just suggesting... we don't have a record in this case.
David H. Souter: No, but do you challenge the fact that they are giving the preference?
Kirk O. Kolbo: We don't have enough information on it to know whether--
David H. Souter: Are you serious that you think there is a serious question about that? That we cannot take that green brief as a representation of fact?
Kirk O. Kolbo: --I just don't know, Your Honor, what the facts are with respect to the military because this case was--
Antonin Scalia: It depends on what factor you're talking about, doesn't it? You accept the fact that they're giving preferences, but that doesn't convert to the fact that if they didn't give preferences, there is no other way to get an officer corps that includes some minority people, does the brief say that?
Kirk O. Kolbo: --It does not, Your Honor. We have no evidence as to what the extent of representation is.
David H. Souter: The issue as I understand it is not whether without preferences there can be a military academy population with some minorities, the question is whether without the... the weighting of race that they do in fact give, they can have an adequate number of minorities in the academies to furnish ultimately a reasonable number of minorities in the officer corps, that's the issue, isn't it?
Kirk O. Kolbo: Well, Your Honor, again, the... the terms you've used, reasonable and adequate, we have no information in this record on which I can make those--
David H. Souter: More than what would happen if they did nothing?
Kirk O. Kolbo: --And that number, Your Honor, I don't know what it is. Again, because it wasn't part of this case. I think it's more--
Antonin Scalia: More than what would happen if they did something else, such as making special provision for all people of economically disadvantaged background. We don't know whether that would have produced the same number, either.
Kirk O. Kolbo: --That's correct, Your Honor. As the Court--
David H. Souter: Do you believe that that would be an adequate... at least means of experimenting here... take it as an alternative?
Kirk O. Kolbo: --Taking race neutral alternatives into consideration?
David H. Souter: Well, taking for example economic disadvantage?
Kirk O. Kolbo: Yes, Your Honor.
David H. Souter: Do you seriously believe that that would be anything but a surrogate to race? It would take the word race out of the categorization of the label that we put on it, but do you believe it would function in a different way but as a surreptitious approach to race?
Kirk O. Kolbo: It certainly functions differently, Your Honor. Race controls--
David H. Souter: Do you think it would?
Kirk O. Kolbo: --Certainly, yes--
David H. Souter: Is there any reason to believe that it would?
Kirk O. Kolbo: --I do, Your Honor, because it's not just minorities that are socioeconomically disadvantaged in this country. That happens with respect across racial lines. So race neutral alternatives--
David H. Souter: The object... but the object I would have assumed given the dialogue, the object is to increase the racial number of the percentage of minorities. If that is the object, than whatever it is, it's not a race neutral measure.
Kirk O. Kolbo: --Well, I would disagree, Your Honor, because I think if you have a race neutral means that accomplishes many purposes, and one of them is race, that is not necessarily under this Court's precedents unconstitutional. The Court--
Anthony M. Kennedy: Well, let me ask you this, it's about the military brief that you didn't come here to argue about, but it will maybe get you back to your case.
Kirk O. Kolbo: --Sure.
Anthony M. Kennedy: The military brief tells us... the green brief... that there are preparatory schools that the academies have and 40 percent of the registration in those preparatory schools are racial minorities. And they... suppose the Government does this and expends money for the purpose of recruiting and helping racial minorities apply to the academies and succeed there. Is that a proper constitutional purpose?
Kirk O. Kolbo: I see no constitutional objection there, Justice Kennedy. For the reason I think it... it's quite permissible in principle to draw a line between casting a wider net, recruiting and... and the point of competition where people... where people... where the decision must be made whether people are going to be treated on the basis of the same--
Anthony M. Kennedy: Would you allow recruiting targeted at minorities?
Kirk O. Kolbo: --I don't see the constitutional objection with that, Your Honor.
Stephen G. Breyer: Fine. If you can use race as a criterion for spending money, I take it one argument on the other side, which I'd like you to address, is that we live in a world where more than than half of all the minority... really 75 percent of black students below the college level are at schools that are more than 50 percent minority. And 85 percent of those schools are in areas of poverty. And many among other things that they tell us on the other side is that many people feel in the schools, the Universities, that the way... the only way to break this cycle is to have a leadership that is diverse. And to have a leadership across the country that is diverse, you have to train a diverse student body for law, for the military, for business, for all the other positions in this country that will allow us to have a diverse leadership in a country that is diverse. Now, you're familiar with that argument. But if it is reasonable to use race as a criterion, as a plus for spending money, why isn't it also reasonable to use it as a plus to see that... to obtain that set of objectives that I've tried to summarize in a second that you're very familiar with.
Kirk O. Kolbo: Because very simply, Justice Breyer, the Constitution provides the right of... individuals with the right of equal protection. And by discriminating on the basis of race at a point of competition, innocent individuals are being injured in their constitutional rights. That's the distinction between that and simply trying to cast a wider net, recruiting spending money on outreach efforts, a very principal line it seems to me can be drawn between those two things.
Stephen G. Breyer: The reason that the injury is more severe to the white person who doesn't get in when that white person doesn't get in because she's not an athlete or he's not a... he's not an alumnus or he's not any of the other things that fits within these other criteria? What is the difference there is?
Kirk O. Kolbo: The difference is the Equal Protection Clause, Your Honor. It does not apply to alumni preferences in scholarships. It applies to race.
Stephen G. Breyer: That's the legal conclusion. But the reason if I thought, for example, that there is a difference under the Equal Protection Clause, between a system that says to the discriminated-against people, the law does not respect you, and a system that says the law does respect you, but we are trying to help some others, suppose I thought that that is a sound legal distinction as reflected in this Court's cases, you would reply that?
Kirk O. Kolbo: Sound and reasonable, Your Honor, is not enough when it comes to race. It must be a compelling purpose. And that is the difference. There are many policy choices a university can make that I may disagree or agree with, and that I have no legal standing or no client has a legal standing to challenge, because they don't implicate important constitutional rights. There is something special about race in this country. It's why we have a Constitution about it. It's why we have a constitutional amendment.
Ruth Bader Ginsburg: Why... why do you draw the line at... you said you can recruit... you can use a race criterion, if I understood you correctly, to recruit, you could have minority students only given the benefit of scholarships to go to these preparatory schools. You were surely recognizing the race criterion there. Why is that permissible?
Kirk O. Kolbo: Because it doesn't prevent someone from applying. The key is to be able to compete on the same footing at the point of competition.
Antonin Scalia: These preparatory schools... do you concede that they're only for minority students? I'm familiar with those preparatory schools, familiar or not?
Kirk O. Kolbo: Certainly not--
Antonin Scalia: The majority of the people that attend them are young men and women who really want to get into the service academies, but don't have the grades for it. And the service academy tells them whether they're black, white or anything else, go to these preparatory schools and you'll have a better chance next time around.
Kirk O. Kolbo: --That--
Antonin Scalia: It isn't just for minorities.
Kirk O. Kolbo: --They're not, Your Honor. They are open to... accessible to all.
Ruth Bader Ginsburg: I was asking you about your answer to the question, not... the fact may very well be, but I thought you had answered the question, yes, you could have special preparation for minorities only, yes, you could have recruitment for minorities only. I thought that that was your answer.
Kirk O. Kolbo: I believe you can... as part of a broad program, I believe you could. You could seek outreach for minority students, because it's very simple it seems to me to draw a principal distinction between outreach, casting a wider net and applying the same standard at the point of... at the point of competition.
Antonin Scalia: Including at the point of giving the benefit of going to one of these preparatory schools. You wouldn't allow one of these preparatory schools to be for minority only, would you?
Kirk O. Kolbo: No, of course, Your Honor. And I'm not suggesting that outreach would be limited to minorities only. I'm just suggesting that... I don't understand why there would be a constitutional objection to trying to cast a wider net by focusing as part of a broader effort of outreach in recruiting minority students and it can be quite... it's quite easy to draw the line between that and... and the point of competition.
John Paul Stevens: May I ask--
Ruth Bader Ginsburg: --If you're right... if you're right about what equal protection requires and we have also two statutes that incorporate the equal protection principle, then there could be no affirmative action, I take it, in employment?
Kirk O. Kolbo: There could be, Your Honor, to remedy past identified discrimination, but not to exceed diversity and there is not today as I understand it any compelling interest in the employment context with respect to--
Ruth Bader Ginsburg: So, for example, if we have a prison that was largely minority population and the State wanted to give a preference so that it would have a critical mass of correction officers of the minority race, that would be impermissible?
Kirk O. Kolbo: --It would be impermissible, Your Honor, unless based upon a compelling interest and the only one that has been recognized in the employment context is identified discrimination. And I don't see that in your hypothetical.
Ruth Bader Ginsburg: No, it's not in my hypothetical.
Kirk O. Kolbo: Mr. Chief Justice.
John Paul Stevens: Can I ask you one question about the extent of your position. There's a brief applied, I think it's by the Potawatomi tribe. If Michigan had made... the governor of Michigan many years ago had made a commitment to an Indian tribe to allow three persons into the University of Michigan every year, three tribemen, and nothing else, would that be constitutionally permissible?
Kirk O. Kolbo: I don't believe so Your Honor. Again, it's a distinction drawn on the basis of race.
John Paul Stevens: Or just one, still would be a... that would exclude an impermissible number of slots for--
Kirk O. Kolbo: If it's slots on the basis of race, Your Honor. And if there are no further questions, if I may reserve the balance of my time, Mr. Chief Justice.
William H. Rehnquist: --Very well, Mr. Kolbo. General Olson, we'll hear from you.
Theodore B. Olson: Mr. Chief Justice and may it please the Court: The Michigan law school admissions program fails every test this Court has articulated for evaluating governmental racial preferences. First, it is--
John Paul Stevens: General Olson, just let me get a question out and you answer it at your convenience. I'd like you to comment on Carter Phyllip's brief. What is your view of the strength of that argument?
Theodore B. Olson: --Well, I'm not sure--
John Paul Stevens: That's the one about the generals and about the military academies.
Theodore B. Olson: --I understand... the... our position with respect to that is we respect the opinions of those individuals, but the position of the United States is that we do not accept the proposition that black soldiers will only fight for... black officers or the reverse that race neutral means should be used in the academies as well as other places. And that to the extent that there's any difference in analysis, the Court might consider its position, the position it articulated in connection with the military in Rostker v. Goldberg. But our position with respect to that brief is that--
John Paul Stevens: Your suggestion is that the military has broader latitude than the private university?
Theodore B. Olson: --No, I'm suggesting that--
John Paul Stevens: Well, you're pointing to Rostker suggests that.
Theodore B. Olson: --Yes, I'm suggesting that the Court will want to look at each of these individual situations according to the circumstances and that may be a factor in that context. But I started my answer, Justice Stevens, by saying you do not accept the proposition that race neutral means should not be used and employed fully to... to make sure that the academies are accessible and open and... and offer opportunities for as many people as possible.
Ruth Bader Ginsburg: But you recognize, General Olson, that here and now, all of the military academies do have race preference programs in admissions?
Theodore B. Olson: The Coast Guard does not. It's prohibited by Congress from doing so. I do acknowledge, Justice Ginsburg that the other academies are doing so. It's the position of the United States--
Ruth Bader Ginsburg: Is that that's illegal what they're doing?
Theodore B. Olson: --Pardon me?
Ruth Bader Ginsburg: Is it... that it is illegal, a violation of the Constitution?
Theodore B. Olson: We haven't examined that and we haven't presented a brief with respect to the specifics of each individual academy. And we would want to take into consideration any potential impact suggested by the Court in the Rostker case.
David H. Souter: What do you... what do you think is the... is the principal race neutral means, that the academy should use?
Theodore B. Olson: Well--
David H. Souter: Without criticizing necessarily what they're doing now, what would be the... in your judgment, the best race neutral way for them to go about reaching your objective?
Theodore B. Olson: --Well, there are a variety of race neutral means and narrowly tailored methods by which academies and universities can reach out to people of all backgrounds to make sure that they've eliminated--
David H. Souter: No, no. I realize your position. But specifically, which... which of the race neutral suggestions that have been considered do you think would be, you know, most adaptable to the academy situation?
Theodore B. Olson: Widespread recruiting, making sure that there's opportunities for education and advancement in the... in the academies.
David H. Souter: Recruiting with an objective of minority students?
Theodore B. Olson: --Not limited, a race neutral system of broad scale recruiting that this Court has always supported the proposition that efforts may be made by governmental institutions to eliminate barriers that have existed where artificial barriers--
David H. Souter: Okay. But my question is, if they don't do it with a racial objective, how does the recruiting respond to the position taken in... in Mr. Phillips's brief that without the kind of... of racial weighting and admissions that is given now, they simply will not reach a... a... a substantial number of... or be able to attain a substantial number of minority slots in the class?
Theodore B. Olson: --That is the opinion of certain individuals. It is... we do not accept that conclusion based upon those opinions. And this Court has repeatedly held that race neutral means must be demonstrated and will be accepted, and will not... and the Court will not accept the proposition that race neutral means will not be successful unless they've been attempted and demonstrated. These... this program that the University of Michigan Law School fails every one of the Court's tests. First, it's a thinly disguised quota which sets aside a significant portion of each year's entering class for preferred ethnic groups. Secondly, it overtly employs stigmatizing and divisive racial stereotypes, what the law school calls diversity-relevant characteristics. It identifies persons by diversity-relevant characteristics.
Stephen G. Breyer: Well, what they do is they use race.
Theodore B. Olson: Exactly.
Stephen G. Breyer: I know. But they have a reason for it. The reason for it is they want to produce a diverse class and the reason they want to do that, using it as a plus, they say, is to do the things I said before. They think it breaks down stereotypes within the class. They think it's educationally beneficial. They think it supplies a legal profession that will be diverse and they think a legal profession like business and the military that is diverse is good for America from a civics point of view, et cetera, breaks the cycle. Those are the arguments which you well know. So what is your response?
Theodore B. Olson: Well, a response to those many arguments is that they've... they're using stereotypes to in an effort, they say to break down stereotypes, they're using race as a... a surrogate for experience. And if they want to look at experience, they can look at experience. If they want to improve the educational opportunities of minority groups, one of the biggest problems--
Stephen G. Breyer: That's not what they say. They say they're not using race as a surrogate for anything, because if you have a person who went to Exeter who's very rich and happens to be black and is a conservative Republican, it's great for the class to know that, too. And that's why they want a certain number.
Theodore B. Olson: --But that person... that person if he went to Exeter and he has a great GPA and so forth gets an extra opportunity either a portion of the class is set aside for that individual solely on the basis of race, irrespective of his experience. And the... and the application isn't examined for the type of experience or the type of viewpoint that race-diversity characteristic is used as a substitute for any examination of the individual on the individual.
Sandra Day O'Connor: General Olson, do you... do you agree with the articulated proposal of Justice Powell in the Bakke case of using race as a plus factor as he... as he saw the use of it. Do you disagree with that approach?
Theodore B. Olson: We disagree with that approach in the sense that we... we... in the first place, contrary to what our opponents have said, we would not believe that that single opinion, which was the only opinion, to examine the issue of diversity under a compelling argument--
Sandra Day O'Connor: I don't think it commanded a court. I'm just asking if you agreed with that approach.
Theodore B. Olson: --We're reluctant to say never, Justice O'Connor. But this test... every test that Justice Powell applied in that opinion, the law school program here fails. It's a stereotype.
Antonin Scalia: But General Olson, is race different from sex in that regard? I thought we have... we have disapproved using sex as just a plus factor? That is one factor among many, but, you know, when you get down to it, this is... this person is a male and therefore we'll put that into the mix and that'll favor the person. We've disapproved that with regard to sex discrimination, haven't we?
Theodore B. Olson: I don't disagree with that.
Antonin Scalia: Why would race discrimination be any different?
Theodore B. Olson: I'm suggesting that the programs here, without getting to the point of whether are there any other circumstances whether they be remedial, which this Court... a factor of the Court has recognized before, or something else in an unusual situation, where it could be appropriate. I don't know what that might be. But this test--
Ruth Bader Ginsburg: I think Santa Clara... I think what Justice Scalia said bears modification, because in fact in Santa Clara, the highway dispatcher, there was a plus for sex, although there was no proven discrimination against that particular woman and this Court approved that.
Theodore B. Olson: --I would also say that it's conceivable if you're constructing... the National Institutes of Health is constructing this study of diseases that focus on particular races, the race may be a factor but the fact is that the law school program here, not only is a set aside and a quota, but it... but it--
John Paul Stevens: General Olson, I'm not sure you answered Justice O'Connor's question. Do you agree with Justice Powell's suggestion that race could be used as a plus in something like the Harvard program?
Theodore B. Olson: --No, the Harvard program A wasn't examined aaccording to to any compelling governmental interest. It was examined only--
John Paul Stevens: So your answer is no, you would not agree with that?
Theodore B. Olson: --We would not based upon any what we see in that opinion, which is--
Anthony M. Kennedy: Would you disagree with his use of the term diversity as being a permissible governmental goal?
Theodore B. Olson: --Well, the only way to answer that Justice Kennedy is that the word diversity means so many things to so many different people. It means both a means to get experience and a diversity of experience. It also means, I think what the law school has done, it's an end in and of itself. If it's an end in and of itself, obviously it's constitutionally objectionable that this Court--
Stephen G. Breyer: So is the Texas plan constitutional? If it's designed solely in order to have a diverse mix in the colleges they take 10 percent, but their motive stated and their purpose is to have diversity in the college?
Theodore B. Olson: --Justice Breyer, I don't believe that that is the stated motive of the Texas plan or the California or the Florida plan. Those are intended to open up those institutions to a broader selection, one of the ways in which this Court has accepted the institution such as universities may operate is to make sure that barriers are broken down, accessibility is made more available and that is one very race neutral means of accomplishing that legitimate objective.
David H. Souter: General, what do you say to the argument that the only reason accomplishes it is because it depends on segregation at the lower level of the schools, otherwise it would not accomplish that?
Theodore B. Olson: No, there is no evidence that it depends upon segregation of the schools in Texas or in any other place. It is a diverse selection of the high schools in that state.
William H. Rehnquist: Thank you, General Olson. Ms. Mahoney, we'll hear from you.
Maureen E. Mahoney: Mr. Chief Justice, and may it please the Court: The Solicitor General acknowledges the diversity may be a compelling interest but contends that the University of Michigan Law School can achieve a diverse student body through facially race neutral means. His argument ignores the record in this case.
Anthony M. Kennedy: I'm not sure... in his brief does he acknowledge that can be a compelling interest?
Maureen E. Mahoney: The brief says that it is one of the paramount interests of government to have diversity in higher education. And it has certainly been the consistent position of the Department of Education for the past 25 years that Bakke is the governing standard, that schools are encouraged to use programs to achieve diversity, because of the important interests it serves for students of all color.
William H. Rehnquist: Ms. Mahoney, supposing that after our Bakke decision came down, whereas Cal. Davis set aside 16 seats for disadvantaged minorities, and Cal. Davis said we're going to try to get those 16 seats in some way, we're going to try high school graduates, we're going to try socioeconomic and none of the... none of those methods get the 16 seats that they want. Can they then go back and say we've tried everything, now we're entitled to set aside 16 seats?
Maureen E. Mahoney: I don't think so, Your Honor. I think what the Court's judgment in Bakke said and certainly what Justice Powell's opinion said is that it's simply not necessary to do a set aside because a plan like the Harvard plan, which takes race into account as one factor can be used as an effective means to--
William H. Rehnquist: But my hypothesis was, they wanted 16 seats and that plan just won't give it to them?
Maureen E. Mahoney: --Well, if... if the program was designed to have a fixed 16 seats, no matter what the qualifications of the applicant pool, no matter what the disparities between the minority and majority students would be, then I think it's fair to say that that would be a quota. If that is the nature of the program. But here the record indicates that the... the law school's program is nothing of the kind. That what has occurred over the years with this program is that there have been offers that have ranged from 160 to 232 over the course of eight years there have been enrollments that went from 44 to 73. It has been a very flexible program.
Antonin Scalia: Ms. Mahoney, I... I find it hard to take seriously the State of Michigan's contention that racial diversity is a compelling State interest, compelling enough to warrant ignoring the Constitution's prohibition of distribution on the basis of race. The reason I say that is that the problem is a problem of Michigan's own creation, that is to say, it has decided to create an elite law school, it is one of the best law schools in the country. And there are few State law schools that... that get to that level. Now, it's done this by taking only the best students with the best grades and the best SATs or LSATs knowing that the result of this will be to exclude to a large degree minorities. It is... it's not unconstitutional to do that, because it's... that's not... not the purpose of what Michigan did, but it is the predictable result. Nonetheless, Michigan says we want an elite law school. Now, considering created this situation by making that decision, it then turns around and says, oh, we have a compelling State interest in eliminating this racial imbalance that ourselves have created. Now, if Michigan really cares enough about that racial imbalance, why doesn't it do as many other State law schools do, lower the standards, not have a flagship elite law school, it solves the problem.
Maureen E. Mahoney: Your Honor, I don't think there's anything in this Court's cases that suggests that the law school has to make an election between academic excellence and racial diversity. The interest here is having a--
Antonin Scalia: If it claims it's a compelling State interest. If it's important enough to override the Constitution's prohibition of racial distribution, it seems to me it's important enough to override Michigan's desire to have a super-duper law school?
Maureen E. Mahoney: --Your Honor, the question isn't whether it's important to override the prohibition on discrimination. It's whether this is discrimination. Michigan... what Michigan is doing benefits--
Anthony M. Kennedy: No, no. No. The question is whether or not there is a compelling interest that allows race to be used.
Maureen E. Mahoney: --That's correct, Your Honor.
Anthony M. Kennedy: And Justice Scalia's question is designed to put to you the fact that this isn't a compelling interest, because it's a choice that the Michigan law school has made to be like this.
Maureen E. Mahoney: Your Honor, the issue is whether it is sufficiently compelling to allow Michigan to take race into account in this limited fashion in order to provide a much better education for students of all races. The benefits are race neutral, Your Honor, and the burdens are really quite limited. What we're talking about here--
Anthony M. Kennedy: But the question put to you is Michigan has designed its school in a particular way and it doesn't have to do that.
Maureen E. Mahoney: --But Your Honor there is a compelling interest in having an institution that is both academically excellent and racially diverse, because our leaders need to be trained in institutions that are excellent, that are superior academically, but they also need to be trained with exposure to the viewpoints, to the prospectives, to the experiences of individuals from diverse backgrounds.
Anthony M. Kennedy: But... but that brings us to the question of the use of race, which is being used here. Let me ask you this: Suppose there's a reasonable disagreement as to whether or not the so-called critical mass is, in fact, a disguised quota, you would say it is not. Suppose there's a reasonable disagreement on that point, if that's so, you lose, is that not correct.
Maureen E. Mahoney: No, Your Honor, because the district court did not make any factual findings that would support the conclusion that this is a disguised quota.
Anthony M. Kennedy: Is it beyond this Court's capacity to say that? It certainly at a minimum a might have had question of law and fact. You're arguing here that it isn't. I'm certainly... at least open the possibility that we can disagree with you.
Maureen E. Mahoney: Well, Your Honor, the... there has to be evidence in the record that would support the conclusion that it's a quota. And what this Court has said that means is a fixed number... that is sufficiently rigid that no matter what the qualifications of the applicant pool, the law school is going to adhere to a fixed minimum and I think it's important to say what the judge found on this issue, at 230A of the position of appendix, the judge says in conclusion, the Court finds that the law school wants, 10 to 17 percent of each class to consist of African Americans, Native Americans and Hispanics. Wants. That's an aspiration.
William H. Rehnquist: It says wants or wants Maureen?
Maureen E. Mahoney: Wants.
William H. Rehnquist: Wants. Okay.
Maureen E. Mahoney: Wants, Your Honor. That's an aspiration, that is not a fixed minimum. He made no findings that there was a fixed minimum.
Ruth Bader Ginsburg: Is there in fact a difference between the Michigan plan and the Harvard plan that the Harvard plan is touted in Bakke, it seems to me, that they were pretty close and is there any suggestion that her I am sure is looking for critical mass that Harvard didn't look for?
Maureen E. Mahoney: Absolutely not, Your Honor. The evidence indicates that the Harvard plan works in exactly the way the Michigan plan does. In fact, Harvard's brief in this case indicates that under their plan over the last four years, they enrolled eight to 9 percent African Americans which is a stable range. In the last four years of the record evidence here, the University of Michigan Law School enrolled 7 to 9 percent African Americans.
Antonin Scalia: Excuse me. Did Bakke hold that the Harvard plan was constitutional?
Maureen E. Mahoney: Yes, Your Honor.
Antonin Scalia: If adopted by... by a State institution?
Maureen E. Mahoney: Yes, Your Honor.
Antonin Scalia: It held that it was constitutional?
Maureen E. Mahoney: Yes. What we--
Antonin Scalia: We didn't even... we didn't even have the details of the Harvard plan before us?
Maureen E. Mahoney: --Your Honor, in fact, the Court upheld... or just Powell appended the Harvard plan to his opinion in this case and there were five votes that the reason that the mandate of the California Supreme Court should be reversed was because there was an effective alternative for... for enrolling minorities and that effective alternative was a plan like the Harvard plan. And the... the dissenting--
Antonin Scalia: Did... did the Court know what... what social scientists have later pointed out and many people knew before it that when the Harvard plan was originally adopted, its purpose was to achieve diversity by reducing the number of Jewish students from New York that were... that were... that were getting into Harvard on the basis of merit alone?
Maureen E. Mahoney: --Your Honor, I don't think that was--
Antonin Scalia: Did that conform up in the course of the case?
Maureen E. Mahoney: --Your Honor, I don't think that's the purpose of the Harvard plan that was attached.
Antonin Scalia: Not today, I'm sure. But... but... but that was its origin.
Maureen E. Mahoney: Your Honor, there is... there is certainly a major difference between an educational policy that is motivated by an intent to exclude people based on racial animus and one like the Law School's policy and the Harvard plan, which is designed to include students of all races, so that the education of all students will be enriched as a result.
Antonin Scalia: But not too many of any race?
Maureen E. Mahoney: Well, Your Honor--
Antonin Scalia: Or not too many of any religion, I assume?
Maureen E. Mahoney: --Your Honor it is not a question of not too many. It's that the law school has attempted to take race into account in a very mod defendant limited fashion, no more than necessary to achieve the goal of trying to have sufficient numbers of minorities that there can be an excellent educational experience for everyone.
Antonin Scalia: But... but without a quota? Just sufficient numbers, but that's not a quota?
Maureen E. Mahoney: Your Honor it is not a quota.
Antonin Scalia: When you say sufficient numbers, you're... I mean that suggests to me that there is... there is some minimum. Now, you don't name it. But there has to be some minimum. But you say there isn't a minimum?
Maureen E. Mahoney: Your Honor there isn't a minimum.
Antonin Scalia: Well, then you have to eliminate the word sufficient.
Maureen E. Mahoney: Your Honor, it... it can be related to numbers without being a quota. In fact, the Department of Education in 1979 after Bakke came out, issued a policy interpretation at 44 Federal register 58510 which specifically says authorizes schools to establish and pursue numerical goals, end quote, as long as they don't set aside a fixed number of places or make race the sole criteriaen for eligibility. That was the Department of Education's interpretation.
William H. Rehnquist: Certainly they don't interpret the Constitution?
Maureen E. Mahoney: No, they don't Your Honor, but that is what Bakke held. That was... that was the... what was at issue in that case, that that was the difference between the program that U C Davis had used and the program that was at issue in the Harvard plan.
David H. Souter: Is it fair to say that the... what the... what... what justice Powell and the five who agreed or the four who agreed on the Harvard plan were getting at was that there is a permissible zone between a purely token number and a quota or a set aside and you can shoot for something in that zone? Is that a fair--
Maureen E. Mahoney: Absolutely Your Honor. What justice Powell's opinion says when paraphrasing the Harvard plan is that there needs to be an awareness of the necessity for more than token numbers. And that's because the educational benefits of diversity can't be achieved.
Anthony M. Kennedy: --It's hard to see that that's... that's true here, when every day the admission staff looks to see what the numbers are based on race?
Maureen E. Mahoney: Your Honor, that's not correct. The... there is a report which is called the daily. But it is not looked at everyday. The evidence was clear that it is simply something that can be printed out.
Anthony M. Kennedy: You just have a daily report that they look at once a week?
Maureen E. Mahoney: Your Honor, the reason it's called a daily is that it is a running database that allows for the report to be printed at any time. And... and the evidence indicated that--
Anthony M. Kennedy: To show how well they're doing in getting the so-called critical mass which is just a synonym for a number?
Maureen E. Mahoney: --Your Honor, the details actually track a whole variety of admissions information including deposits, they're trying to see how they're doing in terms of whether--
William H. Rehnquist: They... they don't track, as I understand it, the other pluses that the University talks about?
Maureen E. Mahoney: --Well, they track... they track residency, they track gender, they don't track, for instance, socioeconomic status which is a plus or, in fact, the evidence is uncontradicted the University takes any racial background, any ethnic background, any unusual characteristic that would add to the diversity of the class into account, but it doesn't find a need to track that, because of the nature of the applicant pool.
Antonin Scalia: Is 2 percent a critical mass, Ms. Mahoney?
Maureen E. Mahoney: I don't think so, Your Honor.
Antonin Scalia: Okay. 4 percent?
Maureen E. Mahoney: No, Your Honor, what--
Antonin Scalia: You have to pick some number, don't you?
Maureen E. Mahoney: --Well, actually what--
Antonin Scalia: Like 8, is 8 percent?
Maureen E. Mahoney: --Now, Your Honor.
Antonin Scalia: Now, does it stop being a quota because it's somewhere between 8 and 12, but it is a quota if it's 10? I don't understand that reasoning. Once you use the term critical mass and... you're... you're into quota land?
Maureen E. Mahoney: Your Honor, what a quota is under this Court's cases is a fixed number. And there is no fixed number here. The testimony was that it depends on the characteristics of the applicant pool.
Antonin Scalia: As long as you say between 8 and 12, you're okay? Is that it? If you said 10 it's bad you but between 8 and 12 it's okay, because it's not a fixed number? Is that... that's what you think the Constitution is?
Maureen E. Mahoney: No, Your Honor, if it was a fixed range that said that it will be a minimum of 8 percent, come hell or high water, no matter what the qualifications of these applicants look like, no matter what it is that the majority applicants could contribute to the benefits of diversity, then certainly that would be a quota, but that is not what occurred here. And in fact the testimony was undisputed, that this was not intended to be a fixed goal.
Sandra Day O'Connor: Ms. Mahoney may I shift focus away from this to another point before you're finished, that I... I am concerned about. In all programs which this Court has upheld in the area of... you want to label it affirm tisk, there's been a fixed time period within which it would operate. You could see at the end... an end to it, there is none in this, is there? How do we deal with that aspect?
Maureen E. Mahoney: What the policy says, of course, is that it will only take race into account as long as it is necessary in order to achieve the educational objectives. I don't think that this Court should conclude that this is permanent, because there are two things that can happen that will make this come to an end. The first is that the number of high-achieving minorities will continue to grow and that law school will be able to enrole a sufficient number to have a critical mass or meaningful numbers with substantial presence without having to take race into account. The second thing that can happen, Your Honor, is that we could reach a point in our society where the experience of being a minority did not make such a fundamental difference in their lives, where race didn't matter so much that it's truly salient to the law school's educational mission. While that I can't say when that will happen, we certainly know that as a nation, we have made tremendous progress in overcoming intolerance. And we certainly should expect that that will occur with respect to minorities.
Sandra Day O'Connor: We approved any other affirm tisk program with such a vague distant termination base?
Maureen E. Mahoney: Well, in Bakke itself, Your Honor. In Bakke itself, there were five votes to allow the University of California Davis to use a plan modeled on the Harvard plan. It's been in effect for about 25 years. It has repeated extraordinary benefits for this country's educational system. And I think it's far too soon for this Court to included that--
William H. Rehnquist: Can... can we tell from the statistics whether things have been achieved say, more and more minorities are getting in on their own to the University of Michigan Law School without the quotas?
Maureen E. Mahoney: --Yes.
William H. Rehnquist: Or whether--
Maureen E. Mahoney: Yes, they're not quotas, Your Honor.
William H. Rehnquist: --The critical mass?
Maureen E. Mahoney: We know aspirations. At per rations moan but we do know Your Honor that there has been improvement, in fact, Justice Powell cited to a study, it was done by manning it's in footnote 50 of Justice Powell's opinion and it gives the number of minorities who had achieved a 165 and a 3.5 on the LSAT.
William H. Rehnquist: How about say the last 15 years, at the University of Michigan, which wasn't being under consideration which justice Powell's opinion?
Maureen E. Mahoney: I think the answer would be that we do know that in 1964 when there was a race-blind policy, there were no blacks admitted, and under a race-blind policy today, probably six blacks would be admitted without consideration of race. So there has not been enough progress to allow for meaningful numbers at this point, but there has been progress.
Sandra Day O'Connor: Do we know what's happened in the law schools in California since it was determined by State law affirm tisk?
Maureen E. Mahoney: Yes, Your Honor. We know that for the first... I think, 4 or 5 years, both only enrolled about... between I think zero and 7 African American students. They do better on Hispanics because of the demographics of that State, where it's virtually 50 percent Hispanic at the college-age level. But what we have learned is that in the... they changed their program 2 years ago and this fall they succeeded in enrolling 14 African-American students, but what we know from talking to the law school admissions counsel with Bolt's permission is that the African-Americans who were enrolled under that program have a 9 point LSAT score gap from the whites who have been enrolled, so the same gap--
Sandra Day O'Connor: Well, there are other law schools in California, too, are there not?
Maureen E. Mahoney: --Yes, UCLA, well, this is mainly Your Honor a problem for the highly selective schools because of the nature of the pool.
Sandra Day O'Connor: You have some good law schools, you have UCLA, you have USC?
Maureen E. Mahoney: UCLA.
Sandra Day O'Connor: SC is private?
Maureen E. Mahoney: Yes.
Sandra Day O'Connor: But UCLA?
Maureen E. Mahoney: UCLA... UCLA had... the class that's graduatiing this year, for instance, I believe had five blacks in it. So I believe last fall they did better and we have been told that that's because they were able to recruit some additional numbers of black students because of a special critical race studies program they're offering but that's not a solution to the pool problem, Your Honor. The pool problem is that if we look at the ranges of LSATs where the University of Michigan takes its students, there are literally about 30 in the entire country, three or four per top 10 schools. So some kind of, you know, race-conscious recruiting that schools are using doesn't solve that problem. And if I could go back to Bolt for just another minute, because that is something that the petitioners raised in their reply brief, is that given that we know that they have exactly the sam 9-point LSAT gap that Michigan gets under its program, there is no reason to think that what they are doing would satisfy the petitioner's conception of the Equal Protection Clause.
Anthony M. Kennedy: That's difficult when it's not in the record. I do have one more question on this quota point. I don't think the answer that you gave to Justice Scalia was in... in all respects complete. You said well, if... if there were a program that no matter what you used a somewhat different phrase, no matter what, there would be people taken regardless of qualifications... that would be a quota. Suppose the pool is large enough so that you can find minorities to fill your 15 percent aspiration. Why isn't that a quota even if they're qualified?
Maureen E. Mahoney: Because, Your Honor I think--
Anthony M. Kennedy: It seems to me that that was a... a really a false... or an improper qualification that you gave to your answer?
Maureen E. Mahoney: --I don't think so, Your Honor. Because I think... certainly if it's a fixed number that you're going to take no matter what, then that is a quota, but I think the difference between a quota and a goal is the flexibility. And what this Court, for instance, said in Johnson when talking about, they authorized the use of a goal and they said that the line between a goal and a quota is in fact whether or not you have to automatically and blindly promote people in order to meet the goal or whether it is a factor that is taken into account and that's exactly what occurs here.
William H. Rehnquist: How does the University determine from one year to the next, you say some years it'll come out 8 percent, some year 9 percent, do they make a conscious decision?
Maureen E. Mahoney: No, Your Honor, the evidence shows--
William H. Rehnquist: Just toss a coin?
Maureen E. Mahoney: --No, it's not tossing a coin, but it is not a fixed number. What they do is, they look... it's responsive to the applicant pool. They look at the applicants, they are looking at a variety of factors on a holistic basis and they find the applicants that they think are going to bring the most in toto to the law school class, but it is not measured against a specific numerical target. And the district court did not find otherwise. It is simply looking at that pool and what Michigan is--
Antonin Scalia: Ms. Mahoney, do you know any quota program that would take somebody to fill the quota no matter what? All the quota programs I know start off by saying we will only take qualified applicants, but then setting the level of qualified low enough that they can fill the quota. I don't know any program that said no matter what we're going to fill this quota.
Maureen E. Mahoney: --Your Honor--
Antonin Scalia: To establish that kind of a standard for quota is... is to... is to just eliminate the... the whole purpose of... of that aspect of our law.
Maureen E. Mahoney: --Actually, Your Honor, the way that in Bakke it worked, it wasn't the situation that they would take someone no matter what, but they did have a rule, that you could not be considered for the spaces that had been set aside if you were white. And so it works in a very different way, Your Honor. There... Bakke applied, there were four spaces available in the special admissions program, but he couldn't be considered for them, because of his race. That doesn't happen at the University of Michigan. When someone applies, whether they're white, it doesn't matter how my minorities have been accepted or rejected. They are considered on their merits just like every other applicant. That's the defining difference between what happened in the UC Davis program.
Antonin Scalia: But they aren't just like every applicant. Some applicants are given a preference because of their race.
Maureen E. Mahoney: Your Honor, they are given extra weight in the process, because they have something unusual and important to bring to the class. That's what every... that's the way every applicant is considered and--
Antonin Scalia: Which you say automatically follows from race?
Maureen E. Mahoney: --Your Honor, they also write essays about diversity. Every applicant is given the chance to write an essay about diversity. The law school does--
Ruth Bader Ginsburg: Ms. Mahoney, how does the Michigan plan differ or the Harvard plan, for that matter, from what was familiar, that is, highly selected schools will reject a certain number of people, take a number of people as automatic acceptance and in the large middle will say, well, we'll... we'll take people because they're different, because they play the bassoon, because they belong to a minority race? Because in the days that when I went to law school, they are female, because we want the class to be diverse and so they used race, they used sex, they used--
Maureen E. Mahoney: --That's exactly what the University of Michigan Law School plan does. It looks at all potential contributions to diversity. And what the evidence shows in this case is that it is common for white applicants to be admitted with lower grades and test scores than even minorities who are rejected because--
Antonin Scalia: --Does the Constitution prohibit distribution against... against oboe players as opposed to flute players?
Maureen E. Mahoney: --No, Your Honor.
Antonin Scalia: Does it prohibit distribution on the basis of alumna status?
Maureen E. Mahoney: No, Your Honor.
Antonin Scalia: But it does prohibit distribution on the basis of race?
Maureen E. Mahoney: But the question is whether this is prohibited discrimination. And the answer that we would ask this Court to give is that a minority applicant brings something special. They are not similarly situated to the white applicant who has the exact same grades and test scores.
John Paul Stevens: Ms. Mahoney, may I ask you a question that is really prompted by Justice O'Connor's question about the terminal point in all of this point and we're all hoping some day race will be a totally irrelevant factor in all decisions, but one of your arguments on the other side of your case is that there's actually... these programs actually generate racial hostility particularly on the part of the excluded members. And that in turn delays the ultimate day we are all hoping for. What is your comment about that?
Maureen E. Mahoney: The record certainly does not support that inference under this program. And the reason is this: The program... one of the ways to prevent that from happening is to have a narrowly tailored program to have very limited consideration of race and not to, for instance, have two great a disparity between the qualifications of the white students who are admitted and the minority students who are admitted under the program. Here it's actually quite limited. In fact, you know, the vast... the most... the most of the minorities who are admitted are in the top 16 percent of all LSAT takers in the country. So we're talking about a really exceptional group of students. By keeping the relative qualifications fairly close, like that, you really minimize the potential for any kind of stigmatizing or hostility, that sort of thing. And what the record shows is that in the Orfield study which was done of Harvard and University of Michigan's students, it's in the record at Exhibit 167, that there is overwhelming support by the students at Harvard and Michigan Law Schools for maintaining the diversity program, because they regard it as so positive. That's--
Antonin Scalia: Sure, they're in already.
Maureen E. Mahoney: --Your Honor that's for the--
Antonin Scalia: The people you want to talk to are the high school seniors who have seen... who have seen people visibly less qualified than they are get into prestigious institutions where they are rejected. If you think that is not creating resentment, you are just wrong.
Maureen E. Mahoney: --Well, Your Honor, certainly the minorities who have been admitted under the program are not feeling stigmatized by it. If they continue to support the program in the ways that they do. In addition, the whites who are seeing their performance in the class and who are confirming that they find it highly beneficial to have the... the chance to share the experiences of the minority students when they are learning about the law, has to be given substantial weight in considering whether this is somehow stigmatizing or perpetuating historic stereotypes, which is really the test that this Court used in VMI to determine whether or not something should really be condemned because of its potential to stigmatize.
Stephen G. Breyer: If Justice Powell's opinion in Bakke can be viewed as, yes, you can used race as a plus factor, where the program is not against anyone, but you cannot go too far, and it says individualized consideration is necessary there, what in your opinion would be going too far, other than quotas? How would this be maintained within limits?
Maureen E. Mahoney: I think there are really three things other than a quota to look for. The first is whether there is flexible consideration of the diversity contributions of every potential student, which Michigan program clearly satisfies, whether the minorities who are being admitted are well qualified, because you don't want to have a situation where they can't contribute to the class and can't succeed, and the third is the degree of the burden on the rejected applicants, that's certainly relevant under any narrow tier learning program. And here, what the record tells us is that 95 percent of all the admissions decisions that are made each year are not affected by the consideration of race. That the chance... that there are about 2500 students who are rejected each year probably only 80 of them would have been... would have gotten an offer of admission from Michigan under a race-blind system. That is a very small and diffuse burden. It's not one to be minimized. It's certainly something that the Court has to pay attention to, but this is extremely limited in scope and relative to the benefits to students of all races and to our Nation. It has to be weighed in the balance and this Court certainly should conclude that the interests that are being served, the legitimate interests that are being served are sufficiently compelling to allow this kind of limited consideration of race.
Ruth Bader Ginsburg: Do we know what would be the increase of the named Plaintiffs, the increase in their chance of admission, were there no average tisk programs?
Maureen E. Mahoney: I don't know what the increase for the... for Barbara Grutter would have been, for instance, we do know that across the class, it would have been approximately 5 percent. One might say that that could vary, you know, by individual. The record evidence would indicate, however, that Barbara Grutter would not have been admitted under a race-blind program, although that issue has not been litigated to conclusion.
Antonin Scalia: I don't know any other area where we... where we decide the case by saying well, there are very few people who are being treated unconstitutionally. I mean, if this indeed is an unconstitutional treatment of... of this woman, because of her race, surely, it doesn't make any difference whether she is one of very few who have been treated unconstitutionally.
William H. Rehnquist: I think you can regard that as a statement rather than a question.
Maureen E. Mahoney: Thank you, Your Honor.
William H. Rehnquist: Mr. Kolbo, you have two minutes remaining.
Kirk O. Kolbo: Thank you, if I may follow-up on the last question. Counsel's answer to the last couple of questions, I think, really crystallizes the difference between their position and ours. The University of Michigan sees this as a question of group rights. There are rights on the part of minorities. And there are rights... there are rights on the part of whites and Asians and other... other groups. We see it very differently. The Constitution protects the rights of individuals, not racial groups. The Bakke case opening up 16 spaces in the class when that system was struck down meant that about 2,500 students, 2,500 to 3,000 students who had previously been discriminated against now had an opportunity to compete for those seats. So it seems to me the question is not answered by how many have been discriminated against. The question is whether in fact discrimination is occurring against the individual and it certainly is in this particular case. Counsel was asked some questions about the open-ended nature of the policy at issue here. And I think it's very critical that we understand that if the interests that they are asserting here to be compelling is upheld as compelling by this Court, we have in fact the first indefinite, ongoing, unlimited compelling interest. The Court previously has confined its analysis to remedying... remedying identified discrimination. A remedy based on societal discrimination or a role-model theory for example in Wygant. A couple of the reasons that the Court struck down those rationals was because they were so unlimited, so amorphus, indefinite with respect to time. That certainly is the case with the interest that is being urged here today. And it seems to me that that is... it becomes very clear in the University's argument that what they've done... and they didn't argue so much this in the lower court, but they made it very clear that their justification for the preferences is based in effect on remedying societal discrimination. Their argument and their briefs and in this Court has been that when the day comes, someday and maybe it will come someday, we hope that it will, that someday that we will be able to stop using race for these purposes. And the opinion that accepted that rational it seems to me would be a dramatic step backward from this Court's precedents which rejected the notion that something as amorphus as societal discrimination would be sufficient.
William H. Rehnquist: Thank you Mr. Kolbo. The case is submitted.